[EDITORS' NOTE:  THIS PAGE CONTAINS HEADNOTES. HEADNOTES ARE NOT AN OFFICIAL PRODUCT OF THE COURT, THEREFORE THEY ARE NOT DISPLAYED.] *Page 104 
[EDITORS' NOTE:  THIS PAGE CONTAINS HEADNOTES. HEADNOTES ARE NOT AN OFFICIAL PRODUCT OF THE COURT, THEREFORE THEY ARE NOT DISPLAYED.] *Page 105 
[EDITORS' NOTE:  THIS PAGE CONTAINS HEADNOTES. HEADNOTES ARE NOT AN OFFICIAL PRODUCT OF THE COURT, THEREFORE THEY ARE NOT DISPLAYED.] *Page 106 
[EDITORS' NOTE:  THIS PAGE CONTAINS HEADNOTES. HEADNOTES ARE NOT AN OFFICIAL PRODUCT OF THE COURT, THEREFORE THEY ARE NOT DISPLAYED.] *Page 109 
Although our decision in the case of Peck v. Schenectady Ry.Co. (170 N.Y. 298), where we held that the use of a city street for the purposes of a street surface railroad operated by electric power imposes an added burden upon the property rights of the owners of the fee of the street, is in conflict with the rule adopted in most other jurisdictions, yet, as that case was most carefully and thoroughly examined and considered and the conclusion reached that we should adhere to the former decision of this court upon the subject, that decision must now be regarded as final and conclusive, not to be overruled or avoided, even by indirection. Hence it follows that the owners of the fee in Washington avenue are entitled to defend against any improper invasion of or interference with their rights therein, unless they have been surrendered or impaired by some effective act of the plaintiffs or their grantors.
The defendant seeks to attack or impeach the validity of the title of the plaintiffs to the fee of the street on the ground that their premises extend only to the line of the street, and not to the center thereof. The claims upon which this contention rests are twofold: First, that Washington avenue existed anterior to 1664 and was, consequently, a Dutch street, to which the Dutch law applied and placed the title of the street in the public and not in the abutting owner; and, second, upon the authority of the case of Graham v. Stern (168 N.Y. 517), in which this court held that where there was a conveyance of property in the city of New York bounded upon one of its streets, the presumption that the conveyance carried the fee to the center is offset, where the conveyance is by the municipal authorities, by the presumption that the municipality would not part with the ownership and control of a public street once vested in it to be forever held for the benefit of the public.
The first of these grounds is disposed of by the finding of *Page 110 
the trial court which, upon evidence sufficient to justify it, has found that Washington avenue was not in existence as a public highway prior to August 27, 1664, the date of the capitulation by the Dutch to the English. Consequently, under that finding and with our view of the case, it becomes unnecessary to consider much of the historical evidence in these cases which was so thoroughly and exhaustively discussed upon the argument and in the briefs of counsel, as, when in 1664 the English took possession under the charter to the Duke of York, the common law of England followed. (Mayor, etc., of N.Y. v. Hart, 95 N.Y. 443,450; Canal Appraisers v. People, 17 Wend, 571, 583.)
The contention of the defendant upon the second ground is that the title to the property claimed by the plaintiffs passed from the colony of New York or from the local authorities of Schenectady to the predecessors in title of the present owners, after Washington avenue had been opened and while it was used as a public highway, and, hence, that under the principle of theGraham case, the presumption is that the public authorities, in making the several conveyances under which the plaintiffs claim, intended to retain the fee of the street and that it should not pass to the grantees under such conveyances. Thus the question at once arises whether the principle of the decision in the Graham
case has any application to the facts and conditions existing in the cases at bar. Obviously when Washington avenue became a public highway, the colony of New York was governed by the English law, under which the sovereign did not own the fee to the streets or highways, but only an easement upon the land over which they extended. Under the common law of England, the title to the land in a street or highway was not in the king, but in the lord of the manor, subject only to the easement of the public to a way over it. (Goodtitle v. Alker, 1 Burr. 133, 135.) In this state, as between a grantor and grantee, the conveyance of a lot bounded upon a street carries the land to the center, and there is no distinction, in this respect, between the streets of a city and country highways. The rights of the *Page 111 
public in a street or highway are no higher or other than those of a mere easement, and the proprietors on each side presumptively own the soil in fee to the center thereof. (Bissell v. N.Y. Central R.R. Co., 23 N.Y. 61; Wager v.Troy Union R.R. Co., 25 N.Y. 526, 529; White's Bank ofBuffalo v. Nichols, 64 N.Y. 65, 71; Potter v. Boyce,73 App. Div. 383; Wallace v. Fee, 50 N.Y. 694; Holloway v.Southmayd, 139 N.Y. 390, 400.)
The same rule applies where the conveyance is from the state or commonwealth and the land is described as abutting upon a street, without any reservation, or declaration of intention not to convey to the center. Such a conveyance, like a conveyance between individuals, is presumed to carry the title to the center of the street, subject to the public right of way over it. This was expressly held in Cheney v. Syracuse, O.  N.Y.R.R. Co.,
in which the opinion at Special Term was written by Judge VANN. That case was affirmed by the Appellate Division (8 App. Div. 620) upon the opinion of the Special Term, and also affirmed by this court (158 N.Y. 739). (Gere v. McChesney, 84 App. Div. 39;Syracuse Solar Salt Co. v. Rome, W.  O.R.R. Co., 43 App. Div. 203; affirmed, 168 N.Y. 650; Ex parte Jennings, 6 Cow. 518; Chenango Bridge Co. v. Paige, 83 N.Y. 178; Smith v.City of Rochester, 92 N.Y. 463.)
The doctrine of these authorities renders it obvious that the plaintiffs and their grantors, under their deeds describing the property as bounded by the street or way, presumptively took title in fee to the center of the street and must be regarded as the owners thereof. Therefore, under the principle of the Peck
case, they are entitled to restrain the defendant from operating its road over their premises, unless they consented thereto. The cases at bar are clearly distinguishable from the Graham case, as in that case the city of New York was the owner in fee and in possession of the streets and held the title thereto in trust for street purposes.
This brings us to the question of consent, which relates only to the cases of the plaintiffs Paige, Whitmyre and *Page 112 
Thompson, and involves the effect of their consents or the consent of their predecessors in title to the construction of the Schenectady street railway. That they originally consented to the construction of that road is abundantly proved and not denied. But the contention of the plaintiffs named is that the railway was subsequently abandoned, and, therefore, their consents were nullified and have no present effect or operation. The findings of the court upon this question are somewhat conflicting. By its first decision, which is in the short form, it stated as a ground therefor that the defendant was operating its railway upon Washington avenue in front of the premises of the plaintiffs,without their consent. In its specific finding it found that the Schenectady Street Railway Company obtained the consent of the plaintiffs Paige, Whitmyre and Charles Thompson, the predecessor in title of the plaintiff Thompson, and that they also consented to the change of motive power from horse power to electricity. In considering this question the findings most favorable to the defendant must be accepted as true. (Parsons
v. Parker, 159 N.Y. 16; Israel v. Manhattan R'way Co.,158 N.Y. 624.)
The consents in this case were in writing, under seal, acknowledged by the parties, and were valid grants of the right to build and operate such railway over the street, including the premises of the above-named plaintiffs. Having been once given and the railway having been constructed they cannot be withdrawn and are a bar to these actions so far as the plaintiffs signing such consents are concerned, unless the rights under them which were acquired by the Schenectady Street Railway Company and transferred to the defendant have become invalid. (Adee v.Nassau Electric R.R. Co., 65 App. Div. 529; affirmed, 173 N.Y. 580;Geneva  W. Ry. Co. v. N.Y.C.  H.R.R.R. Co., 163 N.Y. 228;Heimburg v. Manhattan Ry. Co., 162 N.Y. 352.)
The claims of these plaintiffs are that the rights acquired under their consents were abandoned by the act of Jones as receiver in the mortgage foreclosure suit and by the action of the common council of the city of Schenectady in consenting *Page 113 
to the abandonment of the railway upon a portion of Washington avenue, including that in front of their premises. Jones was appointed receiver to manage and operate the railway and property belonging to the Schenectady Street Railway Company, to preserve and protect it in proper condition and repair, and to protect the title and possession thereof and the business of the same. Under this limited authority we can discover no principle upon which the receiver had a right to abandon any of the property belonging to such railway company without the consent of the company, of its stockholders and the consent of the legislature of the state. Nor was the common council clothed with any authority to compel or to authorize an abandonment of any portion of such street railway. While its consent might possibly waive any right the city possessed to enforce or compel the enforcement of a continued operation of the road, still it certainly could not by any action upon its part deprive the railway company of its rights, affect the rights of the stockholders or the rights of the state and general public to require the company to continue the maintenance and operation of its road as originally constructed. These consents vested in the original railway company the right to maintain its road on Washington avenue in front of the plaintiffs' premises, and having been once given and the road constructed they could not be withdrawn at the will of the owner, where, as in this case, there was no contract with the company to that effect, no consent by the state or general public, or by the stockholders of the company, and no consideration therefor. (Adee v. Nassau Electric R.R. Co.,65 App. Div. 529; affirmed, 173 N.Y. 580; White v. Manhattan Ry.Co., 139 N.Y. 19; Heimburg v. Manhattan Ry. Co., 162 N.Y. 352,356; Bellew v. N.Y., W.  C. Traction Co., 47 App. Div. 447. )
The right to maintain this railway upon Washington avenue in front of these plaintiffs' premises passed under the sale in the action of foreclosure, and ultimately vested in the defendant. Under the original consents, the railway company *Page 114 
obtained a property right to construct and operate its road, which could not be destroyed by the action of the receiver, or of the common council, or by the consent of a portion of the owners of the land abutting on the street, or by all. Moreover, in this case the receiver had no authority from the court to thus abandon a portion of the road. He was required to operate and conduct the business of the road in accordance with the laws of the state, which gave him no authority to abandon any portion of the mortgaged property. (Erb v. Morasch, 177 U.S. 584.) His functions were confined to the care and preservation of the property, and his appointment gave him temporary management of the railroad under the direction of the court, and nothing more. He did not represent the corporation, or supersede it in the exercise of its powers, except in relation to the possession and management of the property committed to his charge. Notwithstanding his appointment, the corporation was clothed with its franchise which still existed. Such an appointment vested in the court no absolute control over the property. The possession taken by the receiver was only that of the court, and added nothing to the previously existing title of the mortgagees. (Kneeland v. American Loan  Trust Co., 136 U.S. 89;Fosdick v. Schall, 99 U.S. 235, 251.) Nor did the removal of the tracks by the receiver determine or forfeit the franchise of the original company over Washington avenue, so as to prevent the defendant, who had succeeded to its rights, from relaying its tracks thereon. Such abandonment only operated as a cause of forfeiture, of which the public alone could take advantage. (Trelford v. Coney Island  Brooklyn R.R. Co., 6 App. Div. 204;Thompson v. N.Y.  H.R.R. Co., 3 Sandf. Ch. 625.) A railroad corporation owes a duty to the public to exercise the franchise granted to it, and it cannot abandon a portion of its road and incur a forfeiture at its mere pleasure. A charter must be accepted or rejected in toto. If accepted it must be taken as offered, and the company has no right to accept in part and reject in part. (People v. Albany  Vermont R.R. Co., 24 N.Y. 261, *Page 115 
269; Matter of Metropolitan Transit Co., 111 N.Y. 588;Collins v. Amsterdam St. R.R. Co., 76 App. Div. 249; Goelet
v. Metropolitan Transit Co., 48 Hun, 520.)
The right to construct and operate a street railway is a franchise which must have its source in the sovereign power, and the legislative power over the subject has this limitation, that the franchise must be granted for public and not for private purposes, or at least the grant must be based upon public considerations. It is well settled on the soundest principles of public policy that a contract, by which a railroad company seeks to render itself incapable of performing its duties to the public, or attempts to absolve itself from its obligations without the consent of the state, is void and cannot be rendered enforceable by the doctrine of estoppel, and any contract which disables the corporation from performing its functions without the consent of the state, and to relieve the grantees of the burden it imposes, is in violation of the contract with the state, and is void as against public policy. (Fanning v.Osborne, 102 N.Y. 441; Union Pacific R. Co. v. Chicago, R.I. P. Ry. Co., 163 U.S. 564, 581; State v. Hartford  N. HavenR.R. Co., 29 Conn. 538; State v. S.C.  P.R.R. Co.,7 Neb. 357; City of Potwin Place v. Topeka Ry. Co., 33 Pacific Rep. 309; State ex rel. Grinsfelder v. Spokane St. R. Co., 53 Pacific Rep. 719; King v. Severn  Wye R. Co., 2 B.  Ald. 646.)
Within the principle of the cases cited it is obvious that the public had an interest in that portion of the Schenectady street railway which was constructed in Washington avenue, which could not be destroyed or abandoned without the consent of the state, and that the consents given by the plaintiffs survived the attempted abandonment of the railway upon Washington avenue. That such was the policy of the state is manifest, and, independent of the statute, neither the corporation, the common council, nor the receiver possessed any right to abandon the property or any part thereof. Nor could they destroy the effect of the consents of the plaintiffs through which the company acquired the right to construct *Page 116 
its railway over the street. That such was the law anterior to the statute we have no doubt, and the statute, which is little, if any, more than a codification of the law as it previously existed, expressly provides that in case of the dissolution of the charter of a street surface railroad corporation, or upon its repeal, the consents of the owners and of the local authorities having control of the highway upon which the railroad shall have been constructed, shall not be deemed to be in any way impaired, revoked or terminated by such dissolution or repeal, but shall continue in full force, efficacy and being. (Railroad Law, §105.) The defendant was a reorganized corporation which, by virtue of such foreclosure and sale, acquired all the rights and franchises of the original company, and is bound to exercise the franchises of its predecessor. (Stock Corporation Law, § 3.)
These plaintiffs also seek to have their consents held ineffective, upon the ground that the defendant subsequently attempted to obtain the consent of the property owners to a reconstruction of its road on Washington avenue, and having failed, has secured the approval of that route by the Appellate Division. The fact that the defendant, from abundant caution, acquired the approval of the court to run its road over that portion of Washington avenue, in no way forfeited or impaired its rights acquired under the original consents of these plaintiffs. That proceeding was, perhaps, unnecessary, but it was at most by way of further assurance and not destructive of the rights already acquired. These consents being in the nature of conveyances of easements in the street, the right thereby acquired was not destroyed by reason of the proceeding which was taken to obtain the approval of the Appellate Division. (Adee
v. Nassau Electric R.R. Co., 65 App. Div. 529; affirmed,173 N.Y. 580.) Without further discussion of this question, we are of the opinion that the consents of the three plaintiffs mentioned gave the Schenectady Street Railway Company the right to build and operate its railroad over Washington avenue in front of their premises; that no action of the receiver, the common council, or abutting *Page 117 
owners has in any way invalidated or affected such consents, and that the same are in full operation and effect, and constitute a bar to their recovery in this action. Therefore, the judgments in their favor should be reversed.
We are now brought to the consideration of a question which need be discussed only in its application to the Van Epps case. Under this decision, by which we have held that the property of all the plaintiffs originally extended to the center of Washington avenue, and in view of our decision in the Peck Case
(170 N.Y. 298), it follows that as to a part of the Van Epps lot at least, he originally owned the fee to the center of the street and the defendant had no right to relay its tracks over his premises. It is, however, claimed that inasmuch as the street was subsequently widened and a strip of land outside of the original street was taken, he cannot recover for that portion lying between the center of the street and the line of the lands thus taken. Without specially discussing the grounds upon which this claim is made and thus unduly prolonging this already too lengthy opinion, we think it must be held that the fee to some portion of the land owned by Van Epps and lying between the center of Washington avenue and the former boundary thereof, still rests in him, and that he is entitled to restrain the defendant from building its road across that piece of land, although its value can be little more than nominal. So far as this question applies to the land of the plaintiff Whitmyre, it need not be considered, as we have already held that by virtue of the consent he executed, he has no right to maintain the action.
We have examined the various exceptions to the admission and rejection of evidence, but have found none that would justify a reversal or that require special consideration. It follows that as to the actions in which Paige, Whitmyre and Thompson are plaintiffs, the judgments should be reversed and the complaints dismissed, and that as to the actions in which Lansing, Van Epps and Beattie are plaintiffs, the judgments should be affirmed.
Judgments in the Paige, Whitmyre and Thompson actions *Page 118 
reversed and the complaints dismissed, with costs. As to the actions in which Lansing, Van Epps and Beattie are plaintiffs, the judgments are affirmed, with costs.
PARKER, Ch. J., O'BRIEN, HAIGHT, VANN, CULLEN and WERNER, JJ., concur.
Judgments accordingly.